PER CURIAM:
Emma D. Handy appeals the district court’s order, following trial, forfeiting certain real property and currency to the United States. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Handy, Nos. 1:05-cv-01702-AMD; 1:05-cv-02320AMD (D.Md. May 8, 2007). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.